Citation Nr: 0117309	
Decision Date: 06/28/01    Archive Date: 07/03/01

DOCKET NO.  00-19 501	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
headaches.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel


INTRODUCTION

The veteran served on active duty from December 1992 to 
December 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  The veteran and his representative 
appeared at a hearing before the undersigned Member of the 
Board at the RO on March 2, 2001.

The Board notes that the RO, in a March 6, 2001, statement of 
the case, has addressed the issues of entitlement to an 
increased (compensable) evaluation for low back strain from 
December 1996 to June 2000 and entitlement to an increased 
evaluation in excess of 10 percent for low back strain; 
however, at the time of this decision, a substantive appeal 
as to these issues is not of record.  Additionally, at the 
March 2001 hearing, the veteran indicated that he was going 
to file a claim for service connection for schizophrenia.  At 
the time of this decision, a claim for entitlement to service 
connection for schizophrenia is not of record.  Accordingly, 
the Board does not have jurisdiction of these issues.


FINDINGS OF FACT

1.  Service medical records reflect that the veteran 
presented complaints of headaches in November 1996 and when 
he was examined by VA in February 1997; the VA examination 
resulted in an assessment of muscle related/tension 
headaches.

2.  The RO, in a March 1997 decision, denied service 
connection for headaches on the grounds that service 
connection was not assignable for tension headaches and that 
migraine headaches had not been diagnosed.  The veteran did 
not appeal.

3.  In August 1999, additional service medical records were 
received which reflect that the veteran was seen in December 
1996 for complaints of headache and that a diagnosis of 
chronic cephalgia was given.

4.  The additional evidence submitted since the March 1997 
decision, is new, relevant, and directly relates to the claim 
of service connection for headaches.


CONCLUSIONS OF LAW

1.  The March 1997 rating decision denying service connection 
for headaches is final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 20.302(a), 20.1103 (2000).

2.  Evidence submitted to reopen the claim of entitlement to 
service connection for headaches is new and material, and the 
claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. § 3.156(a)(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after service discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2000).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
has held that, when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991). 

The provisions of 38 C.F.R. § 3.156(a), provide that "new 
and material evidence" is evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Furthermore, 
the Court of Appeals for the Federal Circuit has indicated 
that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 
(Fed. Cir. 1998).   

During the pendency of this matter, the Veterans Claims 
Assistance Act of 2000 (the VCAA) was made law.  In general, 
the VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) [to be codified 
as amended at 38 U.S.C. § 5107(a)].

The Board observes that the VCAA appears to have left intact 
the requirement that a veteran must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and 
proceeding to evaluate the merits of that claim.  See Barnett 
v. Brown, 83 F.3d. 1380 (Fed. Cir. 1996).  It is specifically 
noted that nothing in the Act shall be construed to require 
the Secretary to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in 38 U.S.C.A. § 5108.  See VCAA [to be 
codified at 38 U.S.C. § 5103A(f)]. 

Once a claim is reopened, the VCAA provides that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, __ (2000) [to be codified at 
38 U.S.C.A. § 5103A].    

Factual Background.  Service medical records reflect that the 
veteran complained of headaches of a couple weeks duration in 
November 1996.  The veteran's history of a head injury in 
motor vehicle accident with brief hospitalization in 1989 
prior to service was noted.  Service entrance records show 
that the veteran reported that there was no loss of 
consciousness at the time of the accident.

Immediately following service, the veteran filed a claim for 
service connection for headaches.  In a January 1997 VA 
general medical examination, the veteran reported a history 
of headaches with pressure, dizziness, and lightheadedness 
since October 1996 following an upper respiratory infection.  
His history of trauma to the left temple in 1989 was noted.  
The diagnoses included history of headaches of unknown 
etiology with neurology consult requested.  At a February 
1997 VA neurological examination, the veteran's complaints of 
left side headaches occurring 3 times per week with 
difficulty concentrating and memory difficulty were noted.  
The neurological evaluation revealed normal findings.  The 
assessment was muscle related tension headaches.

In March 1997, the RO denied the veteran's claim of 
entitlement to service connection for headaches on the 
grounds that service connection was not assignable for 
tension headaches.

In August 1999, additional service medical records were 
received.  A December 1996 service medical record revealed 
that the veteran complained of frontal headaches with 
pressure and dizziness of approximately 2 months duration.  
The diagnosis was chronic cephalgia.

Private medical records from December 1998 to December 1999 
show continued complaints of headaches with diagnoses of 
headaches and tension headaches as well as diagnosis of and 
treatment for paranoid schizophrenia.  In a June 2000 VA 
medical record showing treatment for chronic paranoid 
schizophrenia, the psychiatrist stated that the veteran 
continued to complain of headaches; however, it was his 
belief that these complaints were the veteran's attempt to 
describe the onset of his schizophrenia.

During his March 2001 hearing, the veteran testified that he 
had experienced periodic severe headaches during and 
subsequent to service.  He reported that he saw Dr. Moyer for 
headaches at the VA hospital in Charleston, South Carolina, 
the prior month, and that he had also been seen for headaches 
at the Berkeley Mental Health facility and at M.U.S.C.  The 
veteran indicated that physicians were of the opinion that 
his headaches were a manifestation of schizophrenia.

Analysis.  The RO in March 1997 denied service connection for 
headaches and the veteran did not appeal.  Thus, this 
decision became final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 20.302(a), 20.1103 (2000).  Evidence of record 
at the time of the March 1997 rating decision included 
service medical records showing treatment from 1993 to 
November 1996, VA examinations, and the veteran's claim.  The 
RO denied the veteran's claim of entitlement to service 
connection for headaches on the grounds that service 
connection was not assignable for tension headaches.  
Presumably, the RO held that tension headaches are acute and 
transitory and do not constitute a chronic disability.  In 
August 1999, the RO received additional service medical 
records dated in December 1996 showing complaints, treatment, 
and diagnosis of chronic cephalgia, i.e. headaches.  Thus, 
this document reflects the opinion of a physician that the 
veteran's headache disorder constitutes a chronic condition.  
In the opinion of the Board this constitutes new and material 
evidence as to the veteran's claim of entitlement to service 
connection for headaches.


ORDER

New and material evidence having been submitted to reopen the 
claim of entitlement to service connection for headaches, the 
claim is reopened.


REMAND

As mentioned above, the VCAA, which was signed into law on 
November 9, 2000, provides that the Secretary shall make 
reasonable efforts to assist a claimant in obtaining 
evidence.  In an effort to assist the RO, the Board has 
reviewed the claims file and identified certain assistance 
that must be rendered to comply with the VCAA.  However, it 
is the RO's responsibility to ensure that all appropriate 
development is undertaken in this case.

The Board is of the opinion that a medical examination is 
necessary to assist in determining whether the veteran's 
headaches constitute a chronic disability or whether the 
headaches are a manifestation of some other underlying 
condition, such as schizophrenia.  Additionally, it appears 
that pertinent additional medical records may be available 
and should be obtained.

For the reasons stated above, this case is remanded for the 
following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for 
headaches.  After securing any necessary 
release, the RO should obtain those 
records not on file.  As noted above, the 
veteran testified that he has received 
treatment for headaches at the VA 
hospital in Charleston, South Carolina, 
the Berkeley Mental Health facility and 
at M.U.S.C.

3.  After obtaining any additional 
records to the extent possible, the 
veteran should be accorded an examination 
to determine the current nature and 
etiology of his headaches.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  The examiner should elicit 
a detailed history from the veteran as to 
his headaches.  The examiner must express 
an opinion as to whether the veteran has 
a chronic headache disorder or whether 
the veteran's headaches are a 
manifestation of some other disorder, 
such as schizophrenia.

4.  Thereafter, the RO should review the 
claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report to ensure 
that it is responsive to and in 
compliance with the directives of this 
remand and if not, the RO should 
implement corrective procedures.

5.  Thereafter, the RO should readjudicate 
this claim, taking into consideration the 
provisions of 38 C.F.R. § 3.156(c).  If 
the benefit sought on appeal remains 
denied, the veteran and his representative 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

 

